     Case 2:20-cv-01825-KJM-KJN Document 13 Filed 01/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MICHAEL RAZAVI,                                    No. 2:20–cv–1825–KJM–KJN PS

12                      Plaintiff,                      ORDER

13          v.                                          (ECF No. 11, 12)

14   DEPARTMENT OF VETERANS
     AFFAIRS, et al.,
15
                        Defendants.
16

17          On January 21, 2021, the court received plaintiff’s self-titled “Motion to Dismiss

18   Complaint Without Prejudice.” (ECF No. 11.) Defendants responded, arguing that plaintiff’s

19   filing should be construed as a notice of voluntary dismissal pursuant to Federal Rule of Civil

20   Procedure 41(a)(1)(A)(i). (ECF No. 12.) The court concurs.

21          Rule 41(a)(1)(A) provides that “the plaintiff may dismiss an action without a court order

22   by filing . . . (i) a notice of dismissal before the opposing party serves either an answer or a

23   motion for summary judgment . . . .” See Concha v. London, 62 F.3d 1493, 1506 (9th Cir. 1995)

24   (“Under Rule 41(a)(1), a plaintiff has an absolute right voluntarily to dismiss his action prior to

25   service by the defendant of an answer or a motion for summary judgment. Even if the defendant

26   has filed a motion to dismiss, the plaintiff may terminate his action voluntarily by filing a notice

27   of dismissal under Rule 41(a)(1). The dismissal is effective on filing and no court order is

28   required...Unless otherwise stated, the dismissal is ordinarily without prejudice to the plaintiff’s
                                                        1
     Case 2:20-cv-01825-KJM-KJN Document 13 Filed 01/27/21 Page 2 of 2


 1   right to commence another action for the same cause against the same defendants.”); see also

 2   United States v. Real Property Located at 475 Martin Lane, Beverly Hills, CA, 545 F.3d 1134,

 3   1145 (9th Cir. 2008) (noting that dismissal under Rule 41(a)(1)(A)(i) requires no action on the

 4   part of the court and divests the court of jurisdiction once the notice of voluntary dismissal is

 5   filed).

 6               Here, defendants have not yet served an answer or motion for summary judgment in this

 7   case. Therefore, plaintiff’s request for dismissal is effective without a court order. However, for

 8   purposes of clarity, the undersigned now ORDERS that:

 9       1. Plaintiff’s notice of voluntary dismissal under Rule 41(a)(1)(A)(i) is found to be effective;

10       2. The findings and recommendations on defendants’ motion to dismiss (ECF No. 10) are

11               WITHDRAWN as moot; and

12       3. The Clerk of Court is directed to CLOSE this case and vacate all dates.

13   Dated: January 26, 2021

14

15
     raza.1825
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
